Citation Nr: 0532365	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-23 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, due to exposure to Agent Orange.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from July 1963 to January 
1964 and from April 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which denied the benefit 
sought on appeal.   

In a February 2003 statement from the veteran, he stated that 
he was unable to work due to his type II diabetes mellitus 
and another secondary cardiovascular condition.  The Board 
infers this to be raising a claim of entitlement to non-
service-connected pension.  This matter is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran did not have active military service in the 
Republic of Vietnam within the meaning of the controlling 
regulations.

2.  The service medical records do not show any diagnosis of 
diabetes mellitus during service, and there is no evidence 
showing that type II diabetes mellitus manifested in the 
first post-service year; nor is there competent medical 
evidence linking the veteran's current type II diabetes 
mellitus to his active military service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in, or aggravated 
by, active military service, and may not be presumed to have 
been so incurred, to include as a result of exposure to Agent 
Orange during service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.
 
In letters dated in March 2003 and January 2005, and in the 
statement of the case and supplemental statement of the case, 
the RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claims.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
VA has requested records from all sources identified by the 
veteran.  For these reasons, to decide the appeal now would 
not be prejudicial to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that VA 
has complied with the VCAA duties to notify and assist. 

II.  Analysis

The veteran claims entitlement to service connection for 
diabetes mellitus as a residual of exposure to Agent Orange 
during service.  He asserts that he was exposed to Agent 
Orange during service aboard the USS FORRESTAL AND USS DAVIS 
while in the waters off Vietnam.  He asserts that as a result 
of this exposure he developed type II diabetes mellitus.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of diabetes mellitus, service connection may be granted 
if such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type II diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met. 38 
C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f).

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore, and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam." 38 C.F.R. § 3.307 
(a)(6)(iii).

In VAOPGCPREC 27-97, the VA General Counsel held that service 
aboard a deep-water naval vessel in the waters off the shore 
of the Republic of Vietnam does not constitute service in the 
Republic of Vietnam without evidence showing actual 
visitation to the Republic of Vietnam.  The Board is bound by 
the regulations of the Department, instructions of the 
Secretary, and the precedent opinions of the General Counsel. 
38 U.S.C.A. § 7104(c) (West 2002).  See VAOPGCPREC 27-97; 62 
Fed. Reg. 63604 (1997).

Type II diabetes mellitus disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 10 
percent at any time after which the veteran was exposed to 
Agent Orange during active service. 38 C.F.R. § 
3.307(a)(6)(ii).

The Board has reviewed all of the evidence of record relevant 
to the claim, which consists of the veteran's contentions, 
including as contained in the transcript of an October 2005 
Board video-conference hearing; service personnel and medical 
records; published material; and private treatment records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in detail.  The Board 
will summarize the relevant evidence where appropriate and 
material to the issue here.

The Board initially notes that the claims file includes 
sufficient medical evidence showing a diagnosis of non-
insulin-dependent diabetes, also known as type II diabetes 
mellitus.  See Dorland's Illustrated Medical Dictionary 457 
(28th ed. 1994).  Because the record contains competent 
medical evidence of a current type II diabetes mellitus, and 
no evidence to the contrary, the Board concedes the presence 
of such disability.  The question therefore is whether this 
disability was due to disease or injury incurred or 
aggravated during active military service, including on a 
presumptive basis, to include as due to exposure to Agent 
Orange.  38 C.F.R. §§ 3.303, 3.307, 3.309. 

In this case the veteran primarily maintains that he 
developed type II diabetes mellitus as a result of exposure 
to Agent Orange in service.  The veteran's service medical 
records do not reveal a diagnosis of diabetes mellitus during 
military service.  There were no endocrine system 
abnormalities noted on the veteran's January 1968 separation 
examination.

Private medical treatment records dated from 2000 through 
February 2003 show that private treatment providers have 
assessed non-insulin-dependent diabetes on several visits, 
beginning in June 2000.  At that time, the veteran reported 
that he was diagnosed with diabetes mellitus three months 
before.  These treatment records also show that the veteran 
had a positive family history of diabetes mellitus with 
respect to his mother and brother.

With respect to the claim that his diabetes mellitus was due 
to exposure to Agent Orange during service, the evidence of 
record does not provide the predicate for a presumption that 
he was exposed to Agent Orange during service.  As noted 
above, the controlling regulation states that "service in the 
Republic of Vietnam includes service in the waters offshore, 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam." 38 
C.F.R. § 3.307 (a)(6)(iii).  However, service aboard a deep-
water naval vessel in the waters off the shore of the 
Republic of Vietnam does not constitute service in the 
Republic of Vietnam without evidence showing actual 
visitation to the Republic of Vietnam.  The Board is bound by 
the regulations of the Department, instructions of the 
Secretary, and the precedent opinions of the General Counsel. 
38 U.S.C.A. § 7104(c) (West 2002).  See VAOPGCPREC 27-97; 62 
Fed. Reg. 63604 (1997).

The veteran testified at an October 2005 hearing before the 
undersigned, that he served aboard the USS Davis and USS 
Forestall, and was exposed to Agent Orange when the ship he 
was on was in the harbor about 100 to 150 yards offshore from 
Vietnam and/or while patrolling the coastline of Vietnam.  He 
testified that he never went from his ship to shore in 
Vietnam.

The reply to a VA request for dates of service in Vietnam 
shows that it was indeterminable as to whether or not the 
veteran had in-country service in Vietnam; and that the 
veteran served aboard the USS DAVIS and the USS FORRESTAL, 
which were in the official waters of the Republic of Vietnam 
from March 6 to April 9, 1966; May 3 to June9, 1966; June 21 
to July 2 1966; July 23 to July 30, 1967; and on August 12, 
1967.

The veteran's DD Form 214 for the period of service from July 
1963 to January 1964 indicates that the veteran had no 
foreign and/or sea service.  The veteran's DD Form 214 for 
the period of service from April 1964 to February 1968 shows 
that the veteran served in the Navy and his last duty 
assignment was with the USS FORRESTAL.  His military 
specialty was PN.  During his October 2005 hearing, the 
veteran explained that this involved personnel, and that he 
corresponded with radio contact with the sonar and gunners 
mates.

A June 2003 letter from the National Archives and Records 
Administration states that they examined the deck logs of the 
USS DAVIS for dates from September 19, 1965 through December 
31, 1966, and found no evidence of the ship in or near 
Vietnam.
 
There is no evidence which shows that veteran, or the ship on 
which he served, actually visited port in Vietnam.  The 
veteran himself makes no allegations of actually having set 
foot in Vietnam, and testified indicating that he had not.  
Again as noted above, the VA General Counsel held that 
service aboard a deep-water naval vessel in the waters off 
the shore of the Republic of Vietnam does not constitute 
service in the Republic of Vietnam without evidence showing 
actual visitation to the Republic of Vietnam.  VAOPGCPREC 27-
97; 62 Fed. Reg. 63604 (1997).  The Board is bound by this 
opinion.  

While the evidence of record clearly shows that the veteran 
currently has medical diagnoses of type II diabetes mellitus, 
the Board finds that the veteran has not met the regulatory 
presumption of active service in the Republic of Vietnam-
with at least one episode of actual visitation to within the 
land borders of the Republic of Vietnam-during the Vietnam 
era. Id.  Therefore he is not be presumed to have been 
exposed to Agent Orange during service.  With no such 
exposure, service connection on a presumptive basis under 38 
C.F.R. § 3.309(e) cannot be granted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims (Court) has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case the medical evidence of record reveals a 
current diagnosis of type II diabetes mellitus.  The veteran 
is not presumed to have been exposed to Agent Orange during 
service and there is no evidence documenting any such 
exposure.  Further, in his February 2003 application for 
benefits, he indicated that he had not had exposure to Agent 
Orange.  

Moreover, there is no evidence of diabetes mellitus in 
military service and no competent medical evidence which in 
any way links the veteran's current diabetes mellitus to his 
active military service.  Nor was it shown within one year 
after service separation.  The veteran indicated on his 
February 2003 application for benefits that type II diabetes 
mellitus began in 1995.   The clinical evidence first shows 
evidence of the disorder in July 2000, over 32 years after 
service. This extended period after service without treatment 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

In the absence of a credible indication that the veteran's 
diabetes mellitus, type II,  is related to service, there is 
clearly no competent evidence of record that would point to a 
required nexus in this context.  Thus, there is no basis for 
requesting a medical opinion to determine the etiology of the 
veteran's diabetes mellitus, type II.  See Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003) (VA not obligated to 
provide a medical examination or obtain a medical opinion 
unless claimant shows some causal connection between current 
disability and service).

While the veteran believes that he has diabetes mellitus, 
type II related to his military service, he is a layman, and 
as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  Because the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine does not apply. 38 U.S.C.A. § 5107 (West 2002).  
Therefore, service connection for type II diabetes mellitus 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107 (West 2002). 




ORDER

Service connection for type II diabetes mellitus is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


